Citation Nr: 1736239	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-48 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder. 

2. Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a skin disorder. 

3. Entitlement to service connection for bilateral peripheral venous insufficiency. 

4. Entitlement to service connection for sleep apnea.  

5. Entitlement to service connection for a kidney disorder.  

6. Entitlement to a disability rating in excess of 30 percent for asthma.  

7. Entitlement to a disability rating in excess of 10 percent for hypertension. 

8. Entitlement to a compensable rating for allergic rhinitis. 

9. Entitlement to service connection for fibromyalgia. 

10. Entitlement to service connection for a physical disability, claimed as secondary to malaria pills.  

11. Entitlement to a disability rating in excess of 10 percent for right heel calcaneal spur formation and plantar fasciitis. 

12.  Entitlement to a disability rating in excess of 10 percent for left heel calcaneal spur formation and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1975 to May 1977, from February 2003 to June 2004, and from September 2005 to January 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, December 2008, and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Following a May 2007 claim, the January 2008 rating decision denied service connection for a lumbar spine disorder and bilateral peripheral venous insufficiency.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in August 2008.  In October 2008, the Veteran submitted a statement which can reasonably construed as a timely substantive appeal.  In a subsequent letter addressing all of the claims raised in the October 2008 statement, there is a handwritten note indicating that the claims for service connection for a lumbar spine disorder and bilateral peripheral venous insufficiency were on appeal.  However, in a September 2009 rating decision, the RO concluded that the January 2008 decision was final.  While it appears that the RO construed the January 2008 rating decision as a final decision with regard to the claims for entitlement to service connection for a lumbar disorder and bilateral peripheral venous insufficiency, the Board concludes that the May 2007 claims of entitlement to service connection for a lumbar spine disorder and bilateral peripheral venous insufficiency remained pending.  

The issues of entitlement to service connection for fibromyalgia and for a physical disability secondary to malaria pills were previously before the Board in September 2012.  

In January 2011, the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU) due to all of his service-connected disabilities.  The Board acknowledges that a TDIU claim may be a component of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  As the Veteran asserted that he was unemployable as a result of all of his service-connected disabilities, some of which are not currently on appeal, the Board declines to exercise jurisdiction over the TDIU claim at this time.  Id.  Accordingly, the claim for entitlement to TDIU is referred to the RO for appropriate action.  

The Board notes that the Veteran has filed a timely notice of disagreement with regard to a September 2016 RO decision assigning initial ratings for a psychiatric disorder, gastroesophageal reflux disease, and a cervical spine disorder.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the notice of disagreement.  As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of whether new and material evidence has been submitted to reopen the claims of entitlement to a lumbar spine disorder and a skin disorder, service connection for a physical disability caused by malaria pills, and a higher rating for hypertension are decided herein; the other issues are addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1. The hypertension has been manifested by diastolic pressure predominantly below 110 and systolic pressure consistently below 200.

2. A July 2005 rating decision denied the claim of entitlement to service connection for a lumbar spine disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

3. A July 2005 rating decision denied the claim of entitlement to service connection for a skin disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4. Evidence received subsequent to the expiration of the appeal period is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for a lumbar spine disorder and a skin disorder. 

5. At no time during, or prior to, the course of this appeal has the Veteran been diagnosed with a physical disability, claimed as secondary to malaria pills.  


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

2. The July 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2016).

3. New and material evidence has been presented to reopen the claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. New and material evidence has been presented to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria for service connection for a physical disability, claimed as secondary to malaria pills have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all pertinent available service treatment records and post-service medical records identified by the Veteran have been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was last afforded VA examinations to address the severity of his hypertension in September 2010.  The Board finds that the report of the September 2010 VA medical examination is adequate for adjudication purposes, because the report provided the findings sufficient to rate the Veteran's hypertension under the pertinent diagnostic codes.  Although it has been almost seven years since the Veteran's hypertension examination, the Veteran has not submitted any statements or evidence suggesting a worsening of the disability since the examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed.  Reg. 43186 (1995).

The Board acknowledges that the Veteran was not provided a VA examination with respect to the claim for entitlement to service connection for a physical disability caused by malaria pills.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).  As will be discussed herein, the evidence of record does not show a current diagnosis of a physical disability caused by malaria pills and the Veteran has not provided additional details regarding his claimed disability.  Therefore, a VA examination is not required.

Additionally, the Board finds there has been substantial compliance with its September 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The information of record discloses that the Veteran's Social Security Administration (SSA) records were associated with the electronic claims file.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 





	(CONTINUED ON NEXT PAGE)


Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating: Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Factual Background and Analysis: Increased Rating

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where the individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A rating in excess of 10 percent is not warranted because the evidence does not suggest diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The record includes no reported home or medically determined systolic pressure at or above 200, or diastolic pressure predominantly 110 or more.  The Board finds the record documents that diastolic pressure has been predominantly below 110 and systolic pressure has been below 200 for the entire period of the claim.  Accordingly, the claim is denied. 




Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease, injury, or event and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied, "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321(2007).

Factual Background and Analysis: Service Connection 

The Veteran states that he has a physical disability caused by malaria pills.  At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability. 

The record does not show that a physical disability caused by malaria pills has ever been diagnosed.  

Service treatment records and post-service treatment records are silent for complaints of or treatment for a physical disability caused by malaria pills.  To the extent the Veteran contends that he has a physical disability caused by malaria pills, or, is entitled to service connection for a physical disability caused by malaria pills, the Board finds that the diagnosis of such a disorder is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  There is no indication that the Veteran has had any specialized education, training, or experience in diagnosing physical disabilities.  Consequently, the Board finds that the Veteran has not submitted competent evidence of a current diagnosis of physical disability caused by malaria pills.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds that the requirement for a current disability has not been met.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a disability associated with malaria pills must be denied.

New and Material Evidence 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis: New and Material Evidence 

Lumbar Spine 

The RO initially denied service connection for a lumbar spine disorder in December 1977.  The RO determined that the Veteran's lumbar spine disorder was not related to service.  In July 2005, the RO again denied service connection.  The RO reopened the claim and denied it on the merits, finding that the Veteran's lumbar spine disorder pre-existed his second period of service and was not aggravated by service.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2016). 

In May 2007, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disorder.  

Evidence received since the rating decision in July 2005 includes the Veteran's service treatment records from his third period of active duty service.  A November 2006 post-deployment assessment showed that the Veteran reported back pain.  In August 2006, the Veteran was put on light duty for one week due to low back pain and was treated for lumbago.  

The service treatment records from the Veteran's third period of active service constitute new and material evidence.  This follows because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for a lumbar spine disorder.  Accordingly, reopening of the claim for service connection for a lumbar spine disorder is warranted.  

Skin Disorder 

The RO initially denied service connection for a skin disorder in July 2005.  The RO determined that the Veteran's skin disorder was not related to service.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.  

In December 2009, the Veteran filed a claim to reopen a claim for entitlement to service connection for a skin disorder.  

Evidence received since the July 2005 rating decision includes a November 2006 post-deployment health assessment showing that the Veteran reported a skin disease or rash following his deployment to Kosovo.  

The service treatment records from the Veteran's third period of active service constitute new and material evidence.  This follows because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for a skin disorder.  Accordingly, reopening of the claim for service connection for a skin disorder is warranted. 


ORDER

A rating in excess of 10 percent for hypertension is denied.  

Service connection for physical disability caused by malaria pills is denied. 

New and material evidence having been received, entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence having been received, entitlement to service connection for a skin disorder is reopened.




REMAND

Lumbar Spine

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that a) the disease or injury existed prior to service, and b) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence, "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59   (1999); see also id. at 263  (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'")

As noted above, the Veteran served on active duty from June 1975 to May 1977, from February 2003 to June 2004, and from September 2005 to January 2007.  

The Veteran was provided a VA examination in July 1977, two months after separation from his first period of active duty service.  A July 1977 radiographic report showed biconcave deformities of the disc spaces of the lumbar spines with straightening of the normal lumbar lordosis.  The Veteran reported that the back pain started in 1975 during physical training exercises and persisted since that time.  The diagnosis was L-5 fibromyositis.  

During a May 2005 VA examination, the Veteran reported that his low back pain started when he was in Kuwait.  He stated that he experienced low back pain when wearing his belt and equipment.  The diagnosis was lumbosacral discogenic disease with paracental herniated disc at the level of L3-L4 and bulging disc at L4-L5 and lumbar degenerative joint disease.  

October 2006 and November 2006 service treatment records indicated that the Veteran was lifting heavy boxes and unloading a vehicle when he incurred a muscle strain.  

The Veteran was afforded a VA examination again in December 2007.  He reported that his lumbar spine disorder was related to heavy lifting during service in 2006.  The examiner diagnosed lumbar strain myositis, lumbar spondylosis, lumbar disc herniation, and lumbar discogenic disease.   

In February 2009, the Veteran indicated that his lumbar spine disorder was incurred in Iraq and Kosovo.  His duties required him to carry a 35 pound vest, carry a saw machine gun, and stand in the military vehicle for 12 hours a day, six days a week.  

In a September 2009 statement, the Veteran asserted that he worked as a counselor and that he did not injure his back during his post-service civilian employment.  

The Veteran underwent another VA examination in November 2011.  He reported that he injured his back in 2003 and 2004 and that he experienced low back pain since.  The diagnosis was lumbar spine degenerative disc disease.

The Veteran submitted a December 2012 private chiropractic evaluation report.  The Veteran reported cervico-thoracic and lumbo-sacral pain since 2003 when carrying heavy military equipment during service.  

A September 2016 opinion from a private doctor concluded that the Veteran's lumbar spondylitic disc disease worsened as a result of deployment.  

The Board finds that the VA examinations of record are inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the Veteran's first period of active duty service, the Veteran was found to have a diagnosis of L-5 fibromyositis in July 1977.  During the July 1977 VA examination, the Veteran reported that he experienced low back pain since 1975.  Since that time, the Veteran was provided with various diagnoses related to the lumbar spine, to include lumbar strain myositis, lumbar spondylosis, lumbar disc herniation, and lumbar degenerative joint disease.  The Veteran was provided multiple VA examinations during the appeal period.  However, the examiners did not provide an opinion as to whether the Veteran's currently diagnosed lumbar spine disorder was related to his first period of active duty service, considering the Veteran's lumbar spine diagnosis only two months after separation from service. 

With respect to his last two periods of active service, the January 2003 report of medical examination completed prior to the Veteran's second period of active duty service, shows a normal spine.  It does not appear that an enlistment examination for his third period of active duty is of record.  Therefore, the Veteran is presumed sound at entry.  As such, the burden is shifted to the VA to show that the lumbar spine disability was both preexisting and not aggravated by his service beyond natural progression.  Accordingly, a remand is required to determine whether the Veteran's lumbar spine disability clearly and unmistakably pre-existed his active duty service and clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

Bilateral Peripheral Venous Insufficiency

The Veteran asserted that he developed varicose veins during service due to constant walking for 16 months.  In September 2009, he stated that his civilian job as a counselor did not impact his legs and that he did not have venous insufficiency problems before service.  

In a November 2006 report of medical assessment, the Veteran reported varicose veins.  The Veteran reported symptoms of varicose veins again in a March 2007 post-deployment health reassessment.  

The Veteran underwent a VA examination in November 2007.  He reported that his wife noticed some protruded veins behind his legs when he returned from Kosovo.  The diagnosis was severe peripheral venous insufficiency.  The examiner indicated that the disease occurred after active service.  

The Board finds that the November 2007 VA examination report is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The examiner evaluated the Veteran's bilateral peripheral venous insufficiency, but did not provide a clear opinion regarding the etiology of his disorder.  Accordingly, the Board finds that another VA examination is necessary.  

Skin Disorder 

In April 1977, during his first period of active duty service, the Veteran presented with lesions on both hips.  The assessment was furuncles.  

In April 2004, during his second period of active duty service, the Veteran complained of a rash on the tips of his fingers.  In June 2004, during his second period of active duty, the Veteran presented with darkly pigmented lesions on the biceps of his right arm and lipoma on the abdomen.  A May 2005 VA examination revealed lipoma like lesions in the left lower quadrant. 
June 2006 service treatment records document the Veteran's complaints of itching growths on several locations on his body.  In July 2006, he was found to have chronic atopic dermatitis, which was treated with a topical steroid.  A November 2006 post-deployment health reassessment included complaints of skin diseases or rashes.  

An April 2007 private dermatopathology report showed a diagnosis of seborrheic keratosis.  The Veteran reported that he developed a rash in Kosovo.  

The Veteran has not been afforded a VA examination with respect to his claim for service connection for a skin disorder.  Generally, VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination has been established in this case.

Sleep Apnea

Additionally, the Veteran underwent a VA examination in September 2010.  The examiner acknowledged a diagnosis of obstructive sleep apnea.  The examiner concluded that sleep apnea was not caused by or a result of the Veteran's service-connected asthma, bilateral heel calcaneal spur formation and plantar fasciitis, hypertension, bilateral pterygium, and allergic rhinitis.  The examiner noted that sleep apnea classified as obstruction, was related to occlusion of the upper airway usually at the level of the oropharynx leading to collapse of the upper airway.  It appears that the examiner explained the pathology of obstructive sleep apnea in support of the opinion, however, the examiner did not fully explain how his comment on the pathology of sleep apnea supported his conclusion that sleep apnea was not caused by his service-connected disabilities.  In addition, the examiner did not address direct service connection and whether the Veteran's service-connected disabilities aggravated his service-connected obstructive sleep apnea.  Barr v. Nicholson, 21 Vet. App. at 312.  

Kidney

A November 2009 VA urology consult showed that the Veteran experienced obstructive voiding for six months.  The Veteran was noncompliant with the medication prescribed to treat his symptoms because of non-tolerability due to his service-connected gastritis.  February 2010 VA treatment records indicated that the Veteran presented with obstructive voiding for six months.  A renal sonogram revealed bilateral renal simple cysts.  The assessment was benign prostatic hyperplasia.  In a September 2010 VA examination to assess his service-connected hypertension, the VA examiner noted that his hypertension affected his kidneys.  

The Veteran has not been afforded a VA examination to address the etiology of his kidney disorder.  The Board finds that the low threshold necessary to provide an examination has been established in this case.  McLendon v. Nicholson, 20 Vet. App. 79.  

Asthma 

The Veteran most recently underwent a VA examination to assess the severity of his service-connected asthma in January 2010.  Subsequent VA treatment records indicate that his symptoms worsened since the last VA examination.  November 2014 VA treatment record noted that a July 2014 pulmonary function test revealed objective evidence of worsening obstructive lung disease.  A new VA examination is necessary when there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121(1991).  Based on the foregoing, the Board concludes a new VA examination is needed to determine the current severity of the Veteran's service-connected asthma.  


Allergic Rhinitis 

A February 2015 pulmonary noted indicated that the Veteran had nasal polyps.  However, an April 2015 VA examination report indicated that the Veteran did not have nasal polyps.  It is not clear from the record whether the Veteran's service-connected allergic rhinitis is manifested by nasal polyps.  Therefore, a VA examination is needed to determine the extent of the Veteran's service-connected allergic rhinitis. 

Fibromyalgia 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2021. 

By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317 (e).

The Board notes that the Veteran's DD-214 reflects that he served in Iraq during the Persian Gulf War.  Accordingly, the Veteran's service as a Persian Gulf Veteran is not in dispute.

A February 2008 private treatment record showed that the Veteran was diagnosed with fibromyalgia after complaining or upper and lower back pain since August 2007.  The Veteran was recommended to complete physical therapy for his fibromyalgia.  Additional private treatment records showed that the Veteran underwent physical therapy for fibromyalgia.  The Veteran had muscle spasms, sensitive upon palpation.  

A July 2014 VA primary care note showed that the Veteran had some concern regarding fibromyalgia in the past considering his multiple pain syndromes and areas.  Some of the points resolved or were not bothersome.  The Veteran was referred to a rheumatologist.  

The Veteran underwent VA examinations in May 2015 and August 2016.  The examiners concluded that the Veteran did not have a diagnosis of fibromyalgia and noted that the Veteran's symptoms were the result of bilateral knee osteoarthritis, bilateral hand osteoarthritis, degenerative disc disease, sleep apnea, and cervical spine degenerative disc disease.  The VA examiners did not consider and discuss the February 2008 diagnosis of fibromyalgia and the subsequent physical therapy used to treat the symptoms.  Accordingly, the Board finds that a new VA examination is necessary to determine if the Veteran currently has fibromyalgia or if he had it at any point during the period on appeal.  

Bilateral Foot

In February 2015, the Veteran underwent a VA examination to address the current severity of his bilateral foot disorders.  The RO subsequently issued supplemental statements of the case (SSOC) in August 2016, September 2016, and November 2016, but did not readjudicate the claims for entitlement to increased ratings his for bilateral foot disorders or discuss the February 2015 VA feet examination.  As the Veteran has not waived his right to have the evidence considered by the RO, the Board has determined that a remand is warranted for the RO to issue an SSOC addressing the bilateral foot disorders and to consider the cited evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (c).   

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his lumbar spine disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner must identify all low back disorders present during the period of the claim.  With respect to each such disorder present during the period of the claim, the examiner should state:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service.

(b) Whether the disorder clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) existed prior to the Veteran's entrance onto active duty in February 2003 or September 2005. 

(c) If the disorder is found to have clearly and unmistakably preexisted any period of service, the examiner should state an opinion as to whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the preexisting disorder did not permanently increase in severity as a result of service.

In providing the requested opinion, the examiner must specifically consider the following: (1) the July 1977 VA examination conducted two months after his separation from service; (2) the Veteran's contentions that he injured his back while carrying heavy equipment during service; and (3) the service treatment records showing treatment for low back symptoms.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's currently diagnosed bilateral peripheral venous insufficiency.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral peripheral venous insufficiency is etiologically related to service.

In providing the requested opinion, the examiner must specifically consider the November 2006 service treatment record documenting the Veteran's report of varicose veins. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all diagnosed skin disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the skin disorder is etiologically related to service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's currently diagnosed obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed obstructive sleep apnea: 

(a) is etiologically related to service, to include as due to environmental hazards in the Persian Gulf; 

(b) was caused by his any of his service-connected disabilities, to include asthma, bilateral heel calcaneal spur formation and plantar fasciitis, hypertension, bilateral pterygium, and allergic rhinitis; or

(c) was permanently worsened by any of his service-connected disabilities, to include asthma, bilateral heel calcaneal spur formation and plantar fasciitis, hypertension, bilateral pterygium, and allergic rhinitis.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all kidney disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner must identify all kidney disorders present during the period of the claim.  With respect to each such disorder present during the period of the claim, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder: 

(a) was incurred in, was caused by, or is otherwise etiologically related to his military service.

(b) was caused by any of his service-connected disabilities, to include hypertension, gastritis, and the medication used to treat gastritis; or

(c) was permanently worsened by any of his service-connected disabilities, to include hypertension, gastritis, and the medication used to treat gastritis. 


7.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected asthma.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO must ensure that all information required for rating purposes is provided.

8.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected allergic rhinitis.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO must ensure that all information required for rating purposes is provided.  In particular, the examiner should determine whether the Veteran's allergic rhinitis is manifested by nasal polyps.  The examiner must consider and discuss the February 2015 VA treatment record finding nasal polyps and the April 2015 VA examination finding no nasal polyps.   

9.  The Veteran must then be provided a VA examination regarding his claim for fibromyalgia or a disability manifested by joint pain.  All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must then provide opinions as to the following questions:

(a) Does the evidence support a current diagnosis of fibromyalgia or a diagnosis of fibromyalgia at any point during the period on appeal? 

(b) Does the evidence support a current diagnosis of any other disability in connection with his complaints of joint pain?

(c) As to any pertinent diagnosed disability other than fibromyalgia, is it at least as likely as not (i.e., at least 50 percent probable) that such disability was manifested during service or is otherwise causally related to the Veteran's service, to include as due to environmental hazards in the Persian Gulf? 

(d) Does the Veteran suffer from any signs or symptoms of joint pain that are not attributable to any medically diagnosed disability? 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

10.  The RO or the AMC should also undertake any other development it determines to be warranted. 

11.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


